DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 05/20/2020.

Claims 26-41 are pending and being examined.  Claims 1-25 are canceled.

Allowable Subject Matter
Claims 27 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claim 40, it is unclear as to whether “pure pyrochlore phase composition” is a positive limitation.  For the purpose of examination, the claim will be interpreted such that the mixed-metal oxide catalyst of claim 26 is of pure pyrochlore phase composition.
Considering claim 41, it is unclear as to whether “predominant pyrochlore phase composition and fluorite and/or perovskite secondary phase composition” is a positive limitation.  For the purpose of examination, the claim will be interpreted such that the mixed-metal oxide catalyst of claim 26 is of predominant pyrochlore phase composition and fluorite and/or perovskite secondary phase composition.
It is also unclear as to whether the mixed-metal oxide catalyst is of pyrochlore phase composition and fluorite phase composition with an optional perovskite secondary phase composition or whether the mixed-metal oxide catalyst is predominantly of a pyrochlore phase composition with a secondary phase composition selected from the group consisting of fluorite and perovskite phase compositions.  For the purpose of examination, the claim will be interpreted such that the mixed-metal oxide catalyst is predominantly of a pyrochlore phase composition with a secondary phase composition selected from the group consisting of fluorite and perovskite phase compositions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28-30, 32, and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (US 8133463 B1).
Considering claim 26, Berry teaches a mixed-metal oxide catalyst comprising a pyrochlore having the claimed composition A2-w-xA’wA”xB2-y-zB’yB”zO7-Δ where an average ionic radius ratio of ions in A, A’, and A”-site holding an 8-fold coordination with oxygen to ions B, B’, and B” site holding 6-fold coordination with oxygen is between 1.46 and 1.8 (Berry, claim 1).
Considering claim 28, Berry teaches the mixed-metal oxide catalyst further comprises a second pyrochlore, simple oxides, reduced metal, perovskite, fluorite, weberite, brownmillerite, or mixtures thereof (Berry, claim 4).
Considering claim 29, Berry teaches the catalyst further comprising a support (Berry, claim 2).
Considering claim 30, Berry teaches the support comprising alumina, silica, or a mixed-metal oxide (Berry, claim 3).
Considering claim 32, Berry teaches the mixed-metal oxide catalyst further comprises a second catalytically active material by teaching the pyrochlore material catalyst is comprised of the one or more pyrochlores and one or more of another crystal phase including simple oxide, perovskites, fluorites, weberites (Berry, claim 4).
Considering claim 35, Berry teaches the mixed-metal oxide catalyst is a powder, pellet, foam, honeycomb, or monolith (Berry, claims 5-6).
Considering claim 36, Berry teaches A or A’ is cerium (Berry, Table 2).
Considering claim 37, Berry teaches A or A’ is cerium, and B or B” is zirconium (Berry, Table 2).
Considering claim 38, the claims are directed to a catalyst.  Berry teaches the claimed catalyst.  Thus, it would be expected that the catalyst of Berry would also be structurally stable when contacted with unconverted hydrocarbons, COx, NOx, particulate matter, or combinations thereof at temperature up to about 2000°C.
Considering claim 39, the claims are directed to a catalyst.  Berry teaches the claimed catalyst.  Thus, it would be expected that the catalyst of Berry would also be structurally stable when contacted with unconverted hydrocarbons, COx, NOx, particulate matter, or combinations thereof at temperature in a range of from about 100°C to about 1000°C.
Considering claim 40, Berry teaches the mixed-metal oxide catalyst is of pure pyrochlore phase composition (Berry, Table 1 and claim 1).
Considering claim 41, Berry teaches the mixed-metal oxide is of predominant pyrochlore phase composition and a fluorite and/or perovskite secondary phase composition by teaching the pyrochlore material catalyst is comprised of the one or more pyrochlores and one or more of another crystal phase including simple oxide, perovskites, fluorites, weberites (Berry, claim 4).  Berry’s invention is directed to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 8133463 B1).
Considering claim 31, Berry teaches the support comprises alumina, silica, or a mixed-metal oxide such as zirconium doped ceria (Berry, claim 3 and Col. 11 lines 45-50).
Combining equivalents known for the same purpose is prima facie obvious (see MPEP §2144.06(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a support comprising alumina/silica with a mixed-metal oxide such as zirconium doped ceria such that the zirconium doped ceria is coated on the alumina/silica.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to so because both components (silica/alumina and zirconium doped ceria) are known to be suitable supports for the claimed mixed-metal oxide catalyst.
It should be noted that in lines 6-12 on page 11 of the instant specification, applicant discloses that zirconia-doped ceria is an oxygen conducting mixed-metal oxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734